The opinion of the court was delivered by
Soott, C. J.
Plaintiffs were the owners of 3,122 sacks of wheat and stored the same in the warehouse of C. D. Prancis & Co., receiving .a warehouse receipt therefor, and thereafter assigned the same to the Northwestern Milling & Power Co. as collateral security for the payment of a note executed by them to said company. Afterwards said Mining & Power Co., without the knowledge of the plaintiffs, assigned said warehouse receipt to the London and San Prancisco Bank of Portland, Oregon, to secure a loan then obtained and other indebtedness owing by said company to said bank. By-subsequent transfers said warehouse receipt was assigned to the defendant. The plaintiffs paid their note given to the Northwestern Milling & Power Co., and demanded the return of the receipt, and, not obtaining it, this action was brought to recover the same, or its value. The plaintiffs were successful, and the defendant has appealed. The question to be determined is whether the Northwestern Milling & Power Oo. could transfer the receipt to the bank aforesaid and convey the title to the grain represented by it, and the decision of this question calls for a consideration of sections 2407 and 2408, volume 1, of the Code (Bal. Oode, §§ 3598, 3599). The respondents contend *249that they cannot both stand and, as the act containing section 2407 was passed after the enactment of section 2408, it had the effect of repealing that section. The appellant first contends that both sections are' in force, but further urges that the transfer in question was a valid one, even under section 2407. But it will be observed that section 2408, in addition to providing for a transfer of warehouse receipts by indorsement, declares that it should he with like effect and in like manner as in the ease of a bill of exchange, while section 2407 provides that such a receipt shall be negotiable by indorsement, which shall he deemed a valid transfer of the commodity represented by the receipt, but contains no declaration as to the effect of it otherwise. We are of the opinion that section 2407 provided that such a transfer of the receipt should be effective only to pass or transfer the interest of the holder in and to the property represented by the receipt, and that under that section the Northwestern Milling & Power Co. having only a lien thereon could not mtke a valid transfer of the property to another party, as was attempted. The use of the word “ negotiable ” in the statute does not necessarily imply or give power to make such a transfer. Por a more full discussion thereof and of a similar statute, see Shaw v. Railroad Co., 101 U. S. 557. Evidently, considering the prior law, it was not intended to have that effect, for everything it provided for could be done under such prior law then in force, and, unless it was intended as a limitation of the law as expressed in section 2408 or as a repeal thereof, it had no effect at all, and we fail to see any purpose whatever in passing.it. Consequently it must he given the effect intended, and it follows that the judgment should be affirmed.
Gordon, Dunbar and Beavis, JJ., concur.